

	

		II

		109th CONGRESS

		2d Session

		S. 2511

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. McCain introduced

			 the following bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To amend the Federal Election Campaign Act

		  of 1971 to clarify when organizations described in section 527 of the Internal

		  Revenue Code of 1986 must register as political committees, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 527 Reform Act of

			 2006.

		2.Treatment of section

			 527 organizations

			(a)Definition of

			 political committeeSection

			 301(4) of the Federal Election Campaign Act of

			 1971 (2 U.S.C. 431(4)) is amended—

				(1)by striking the period at the end of

			 subparagraph (C) and inserting ; or; and

				(2)by adding at the end the following:

					

						(D)any applicable 527

				organization.

						.

				(b)Definition of

			 applicable 527 organizationSection 301 of such Act (2 U.S.C. 431) is

			 amended by adding at the end the following new paragraph:

				

					(27)Applicable

				527 organization

						(A)In

				generalFor purposes of

				paragraph (4)(D), the term applicable 527 organization means a

				committee, club, association, or group of persons that—

							(i)has given notice to the Secretary of the

				Treasury under section 527(i) of the Internal Revenue Code of 1986 that it is

				to be treated as an organization described in section 527 of such Code;

				and

							(ii)is not described in subparagraph

				(B).

							(B)Excepted

				organizationsA committee,

				club, association, or other group of persons described in this subparagraph

				is—

							(i)an organization described in section

				527(i)(5) of the Internal Revenue Code of 1986;

							(ii)an organization which is a committee, club,

				association or other group of persons that is organized, operated, and makes

				disbursements exclusively for paying expenses described in the last sentence of

				section 527(e)(2) of the Internal Revenue Code of 1986 or expenses of a

				newsletter fund described in section 527(g) of such Code;

							(iii)an organization which is a committee, club,

				association, or other group that consists solely of candidates for State or

				local office, individuals holding State or local office, or any combination of

				either, but only if the organization refers only to one or more non-Federal

				candidates or applicable State or local issues in all of its voter drive

				activities and does not refer to a Federal candidate or a political party in

				any of its voter drive activities; or

							(iv)an organization described in subparagraph

				(C).

							(C)Applicable

				organizationFor purposes of

				subparagraph (B)(iv), an organization described in this subparagraph is a

				committee, club, association, or other group of persons whose election or

				nomination activities relate exclusively to—

							(i)elections where no candidate for Federal

				office appears on the ballot; or

							(ii)one or more of the following

				purposes:

								(I)Influencing the selection, nomination,

				election, or appointment of one or more candidates to non-Federal

				offices.

								(II)Influencing one or more applicable State or

				local issues.

								(III)Influencing the selection, appointment,

				nomination, or confirmation of one or more individuals to non-elected

				offices.

								(D)Exclusivity

				testA committee, club,

				association, or other group of persons shall not be treated as meeting the

				exclusivity requirement of subparagraph (C) if it makes disbursements

				aggregating more than $1,000 for any of the following:

							(i)A public communication that promotes,

				supports, attacks, or opposes a clearly identified candidate for Federal office

				during the 1-year period ending on the date of the general election for the

				office sought by the clearly identified candidate (or, if a runoff election is

				held with respect to such general election, on the date of the runoff

				election).

							(ii)Any voter drive activity during a calendar

				year, except that no disbursements for any voter drive activity shall be taken

				into account under this subparagraph if the committee, club, association, or

				other group of persons during such calendar year—

								(I)makes disbursements for voter drive

				activities with respect to elections in only 1 State and complies with all

				applicable election laws of that State, including laws related to registration

				and reporting requirements and contribution limitations;

								(II)refers to one or more non-Federal

				candidates or applicable State or local issues in all of its voter drive

				activities and does not refer to any Federal candidate or any political party

				in any of its voter drive activities;

								(III)does not have a candidate for Federal

				office, an individual who holds any Federal office, a national political party,

				or an agent of any of the foregoing, control or materially participate in the

				direction of the organization, solicit contributions to the organization (other

				than funds which are described under clauses (i) and (ii) of section

				323(e)(1)(B)), or direct disbursements, in whole or in part, by the

				organization; and

								(IV)makes no contributions to Federal

				candidates.

								(E)Certain

				references to Federal candidates not taken into accountFor purposes of subparagraphs (B)(iii) and

				(D)(ii)(II), a voter drive activity shall not be treated as referring to a

				clearly identified Federal candidate if the only reference to the candidate in

				the activity is—

							(i)a reference in connection with an election

				for a non-Federal office in which such Federal candidate is also a candidate

				for such non-Federal office; or

							(ii)a reference to the fact that the candidate

				has endorsed a non-Federal candidate or has taken a position on an applicable

				State or local issue, including a reference that constitutes the endorsement or

				position itself.

							(F)Certain

				references to political parties not taken into accountFor purposes of subparagraphs (B)(iii) and

				(D)(ii)(II), a voter drive activity shall not be treated as referring to a

				political party if the only reference to the party in the activity is—

							(i)a reference for the purpose of identifying

				a non-Federal candidate;

							(ii)a reference for the purpose of identifying

				the entity making the public communication or carrying out the voter drive

				activity; or

							(iii)a reference in a manner or context that

				does not reflect support for or opposition to a Federal candidate or candidates

				and does reflect support for or opposition to a State or local candidate or

				candidates or an applicable State or local issue.

							(G)Applicable state

				or local issueFor purposes

				of this paragraph, the term applicable State or local issue

				means any State or local ballot initiative, State or local referendum, State or

				local constitutional amendment, State or local bond issue, or other State or

				local ballot

				issue.

						.

			(c)Definition of

			 Voter Drive ActivitySection

			 301 of such Act (2 U.S.C. 431), as amended by subsection (b), is further

			 amended by adding at the end the following new paragraph:

				

					(28)Voter drive

				activityThe term voter

				drive activity means any of the following activities conducted in

				connection with an election in which a candidate for Federal office appears on

				the ballot (regardless of whether a candidate for State or local office also

				appears on the ballot):

						(A)Voter registration activity.

						(B)Voter identification.

						(C)Get-out-the-vote activity.

						(D)Generic campaign activity.

						(E)Any public communication related to

				activities described in subparagraphs (A) through (D).

						Such term shall not include any

				activity described in subparagraph (A) or (B) of section

				316(b)(2)..

			(d)RegulationsThe Federal Election Commission shall

			 promulgate regulations to implement this section not later than 60 days after

			 the date of enactment of this Act.

			(e)Effective

			 dateThe amendments made by

			 this section shall take effect on the date which is 60 days after the date of

			 enactment of this Act.

			3.Rules for allocation

			 of expenses between federal and non-federal activities

			(a)In

			 generalTitle III of the

			 Federal Election Campaign Act of 1971

			 (2 U.S.C. 431 et seq.) is amended by adding at the end the following:

				

					325.Allocation and

				funding rules for certain expenses relating to federal and non-federal

				activities

						(a)In

				generalIn the case of any

				disbursements by any political committee that is a separate segregated fund or

				nonconnected committee for which allocation rules are provided under subsection

				(b)—

							(1)the disbursements shall be allocated

				between Federal and non-Federal accounts in accordance with this section and

				regulations prescribed by the Commission; and

							(2)in the case of disbursements allocated to

				non-Federal accounts, may be paid only from a qualified non-Federal

				account.

							(b)Costs To be

				allocated and allocation rules

							(1)In

				generalDisbursements by any

				separate segregated fund or nonconnected committee, other than an organization

				described in section 323(b)(1), for any of the following categories of activity

				shall be allocated as follows:

								(A)100 percent of the expenses for public

				communications or voter drive activities that refer to one or more clearly

				identified Federal candidates, but do not refer to any clearly identified

				non-Federal candidates, shall be paid with funds from a Federal account,

				without regard to whether the communication refers to a political party.

								(B)At least 50 percent, or a greater

				percentage if the Commission so determines by regulation, of the expenses for

				public communications and voter drive activities that refer to one or more

				clearly identified candidates for Federal office and one or more clearly

				identified non-Federal candidates shall be paid with funds from a Federal

				account, without regard to whether the communication refers to a political

				party.

								(C)At least 50 percent, or a greater

				percentage if the Commission so determines by regulation, of the expenses for

				public communications or voter drive activities that refer to a political

				party, but do not refer to any clearly identified Federal or non-Federal

				candidate, shall be paid with funds from a Federal account, except that this

				paragraph shall not apply to communications or activities that relate

				exclusively to elections where no candidate for Federal office appears on the

				ballot.

								(D)At least 50 percent, or a greater

				percentage if the Commission so determines by regulation, of the expenses for

				public communications or voter drive activities that refer to a political party

				and refer to one or more clearly identified non-Federal candidates, but do not

				refer to any clearly identified Federal candidates, shall be paid with funds

				from a Federal account, except that this paragraph shall not apply to

				communications or activities that relate exclusively to elections where no

				candidate for Federal office appears on the ballot.

								(E)Unless otherwise determined by the

				Commission in its regulations, at least 50 percent of any administrative

				expenses, including rent, utilities, office supplies, and salaries not

				attributable to a clearly identified candidate, shall be paid with funds from a

				Federal account, except that for a separate segregated fund such expenses may

				be paid instead by its connected organization.

								(F)At least 50 percent, or a greater

				percentage if the Commission so determines by regulation, of the direct costs

				of a fundraising program or event, including disbursements for solicitation of

				funds and for planning and administration of actual fundraising events, where

				Federal and non-Federal funds are collected through such program or event shall

				be paid with funds from a Federal account, except that for a separate

				segregated fund such costs may be paid instead by its connected organization.

				This paragraph shall not apply to any fundraising solicitations or any other

				activity that constitutes a public communication.

								(2)Certain

				references to federal candidates not taken into accountFor purposes of paragraph (1), a public

				communication or voter drive activity shall not be treated as referring to a

				clearly identified Federal candidate if the only reference to the candidate in

				the communication or activity is—

								(A)a reference in connection with an election

				for a non-Federal office in which such Federal candidate is also a candidate

				for such non-Federal office; or

								(B)a reference to the fact that the candidate

				has endorsed a non-Federal candidate or has taken a position on an applicable

				State or local issue (as defined in section 301(27)(G)), including a reference

				that constitutes the endorsement or position itself.

								(3)Certain

				references to political parties not taken into accountFor purposes of paragraph (1), a public

				communication or voter drive activity shall not be treated as referring to a

				political party if the only reference to the party in the communication or

				activity is—

								(A)a reference for the purpose of identifying

				a non-Federal candidate;

								(B)a reference for the purpose of identifying

				the entity making the public communication or carrying out the voter drive

				activity; or

								(C)a reference in a manner or context that

				does not reflect support for or opposition to a Federal candidate or candidates

				and does reflect support for or opposition to a State or local candidate or

				candidates or an applicable State or local issue.

								(c)Qualified

				Non-Federal account

							(1)In

				generalFor purposes of this

				section, the term qualified non-Federal account means an account

				which consists solely of amounts—

								(A)that, subject to the limitations of

				paragraphs (2) and (3), are raised by the separate segregated fund or

				nonconnected committee only from individuals, and

								(B)with respect to which all requirements of

				Federal, State, or local law (including any law relating to contribution

				limits) are met.

								(2)Limitation on

				individual donations

								(A)In

				generalA separate segregated

				fund or nonconnected committee may not accept more than $25,000 in funds for

				its qualified non-Federal account from any one individual in any calendar

				year.

								(B)AffiliationFor purposes of this paragraph, all

				qualified non-Federal accounts of separate segregated funds or nonconnected

				committees which are directly or indirectly established, financed, maintained,

				or controlled by the same person or persons shall be treated as one

				account.

								(3)Fundraising

				limitation

								(A)In

				generalNo donation to a

				qualified non-Federal account may be solicited, received, directed,

				transferred, or spent by or in the name of any person described in subsection

				(a) or (e) of section 323.

								(B)Funds not

				treated as subject to ActExcept as provided in subsection (a)(2) and

				this subsection, any funds raised for a qualified non-Federal account in

				accordance with the requirements of this section shall not be considered funds

				subject to the limitations, prohibitions, and reporting requirements of this

				Act for any purpose (including for purposes of subsection (a) or (e) of section

				323 or subsection (d)(1) of this section).

								(d)Definitions

							(1)Federal

				accountThe term

				Federal account means an account which consists solely of

				contributions subject to the limitations, prohibitions, and reporting

				requirements of this Act. Nothing in this section or in section

				323(b)(2)(B)(iii) shall be construed to infer that a limit other than the limit

				under section 315(a)(1)(C) applies to contributions to the account.

							(2)Nonconnected

				committeeThe term

				nonconnected committee shall not include a political committee of

				a political party.

							(3)Voter drive

				activityThe term voter

				drive activity has the meaning given such term in section

				301(28).

							.

			(b)Reporting

			 requirementsSection 304(e)

			 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(e)) is

			 amended—

				(1)by redesignating paragraphs (3) and (4) as

			 paragraphs (4) and (5); and

				(2)by inserting after paragraph (2) the

			 following new paragraph:

					

						(3)Receipts and

				disbursements from qualified non-federal accountsIn addition to any other reporting

				requirement applicable under this Act, a political committee to which section

				325(a) applies shall report all receipts and disbursements from a qualified

				non-Federal account (as defined in section

				325(c)).

						.

				(c)RegulationsThe Federal Election Commission shall

			 promulgate regulations to implement the amendments made by this section not

			 later than 180 days after the date of enactment of this Act.

			(d)Effective

			 dateThe amendments made by

			 this section shall take effect on the date which is 180 days after the date of

			 enactment of this Act.

			4.ConstructionNo provision of this Act, or amendment made

			 by this Act, shall be construed—

			(1)as approving, ratifying, or endorsing a

			 regulation promulgated by the Federal Election Commission;

			(2)as establishing, modifying, or otherwise

			 affecting the definition of political organization for purposes of the Internal

			 Revenue Code of 1986; or

			(3)as affecting the determination of whether a

			 group organized under section 501(c) of the Internal Revenue Code of 1986 is a

			 political committee under section 301(4) of the Federal Election Campaign Act

			 of 1971.

			5.Judicial

			 review

			(a)Special rules

			 for actions brought on constitutional groundsIf any action is brought for declaratory or

			 injunctive relief to challenge the constitutionality of any provision of this

			 Act or any amendment made by this Act, the following rules shall apply:

				(1)The action shall be filed in the United

			 States District Court for the District of Columbia and shall be heard by a

			 3-judge court convened pursuant to section 2284 of title 28, United States

			 Code.

				(2)A copy of the complaint shall be delivered

			 promptly to the Clerk of the House of Representatives and the Secretary of the

			 Senate.

				(3)A final decision in the action shall be

			 reviewable only by appeal directly to the Supreme Court of the United States.

			 Such appeal shall be taken by the filing of a notice of appeal within 10 days,

			 and the filing of a jurisdictional statement within 30 days, of the entry of

			 the final decision.

				(4)It shall be the duty of the United States

			 District Court for the District of Columbia and the Supreme Court of the United

			 States to advance on the docket and to expedite to the greatest possible extent

			 the disposition of the action and appeal.

				(b)Intervention by

			 members of congressIn any

			 action in which the constitutionality of any provision of this Act or any

			 amendment made by this Act is raised (including but not limited to an action

			 described in subsection (a)), any Member of the House of Representatives

			 (including a Delegate or Resident Commissioner to Congress) or Senate shall

			 have the right to intervene either in support of or opposition to the position

			 of a party to the case regarding the constitutionality of the provision or

			 amendment. To avoid duplication of efforts and reduce the burdens placed on the

			 parties to the action, the court in any such action may make such orders as it

			 considers necessary, including orders to require intervenors taking similar

			 positions to file joint papers or to be represented by a single attorney at

			 oral argument.

			(c)Challenge by

			 members of congressAny

			 Member of Congress may bring an action, subject to the special rules described

			 in subsection (a), for declaratory or injunctive relief to challenge the

			 constitutionality of any provision of this Act or any amendment made by this

			 Act.

			(d)Applicability

				(1)Initial

			 claimsWith respect to any

			 action initially filed on or before December 31, 2008, the provisions of

			 subsection (a) shall apply with respect to each action described in such

			 subsection.

				(2)Subsequent

			 actionsWith respect to any

			 action initially filed after December 31, 2008, the provisions of subsection

			 (a) shall not apply to any action described in such subsection unless the

			 person filing such action elects such provisions to apply to the action.

				6.SeverabilityIf any provision of this Act or any

			 amendment made by this Act, or the application of a provision or amendment to

			 any person or circumstance, is held to be unconstitutional, the remainder of

			 this Act and the amendments made by this Act, and the application of the

			 provisions and amendments to any person or circumstance, shall not be affected

			 by the holding.

		

